Citation Nr: 1501698	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  13-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC ) based on need for aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part denied entitlement to special monthly compensation (SMC) including for aid and attendance and housebound benefits. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2013.  A transcript of the hearing is associated with the claims folder.

In January 2014 the Board denied the appeal of entitlement to SMC including for aid and attendance and housebound benefits.  The Veteran appealed the portion of the Board's January 2014 decision that denied entitlement to SMC based on a need for aid and attendance to the United States Court of Appeals for Veterans Claims (CAVC).  The denial of SMC based on housebound status was not appealed.  In that litigation, a Joint Motion for Partial Remand was filed by the VA General Counsel and the appellant, averring that that the Board failed to provide adequate reasons and bases for its decision and failed to provide an adequate medical opinion in compliance with the VA's duty to assist.  In an Order of July 2014, the CAVC vacated that portion of the Board's decision that denied the claim for SMC based on a need for aid and attendance and remanded the matter, pursuant to the Joint Motion for Partial Remand.  A copy of the CAVC's Order in this matter has been placed in the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this matter the Board notes that service connection is in effect for schizophrenia and PTSD rated as 100 percent disabling, tinea pedis and seborrheic dermatitis of the face and scalp rated as 10 percent disabling, bilateral pes planus rated as 10 percent disabling, migraine headaches rated as 10 percent disabling, bilateral tinnitus rated as 10 percent disabling, bilateral hearing loss rated as 0 percent disabling and sinusitis rated as 0 percent disabling. His combined rating is 100 percent 38 C.F.R. § 4.25.  Such ratings have been in effect during the pendency of this current claim.  However the Veteran has specifically alleged that his service connected schizophrenia and PTSD result in such severe psychiatric disability as to render him in need of aid and attendance.  He and his wife have provided lay evidence indicating that he requires around the clock care and supervision in nearly every aspect of his activities of daily living.

The Joint Motion has found that the previous examinations addressing the need for aid and attendance have failed to adequately answer the ultimate question on appeal, as to whether the Veteran's schizophrenia/PTSD, rated as 100 percent disabling since June 18, 1998, is so significant as to require regular need for aid and attendance.  The Joint Motion further found that a May 2013 VA DBQ addendum by Dr. M.R. failed to reflect an opinion as to whether the Veteran's service connected schizophrenia/PTSD required aid and attendance requiring SMC, but merely deferred to a January 2013 mental health treatment note by indicating that such treatment note was a more accurate portrayal of the Veteran's current functioning.  

In order to afford compliance with the Joint Motion's directives, the Board finds that a new VA aid and attendance examination is necessary to address whether his schizophrenia/PTSD requires or has ever required aid and attendance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA psychiatric examination to determine whether he has a permanent need for regular aid and attendance or is housebound due to a psychiatric disability resulting from his service connected schizophrenia/PTSD.  The claims file must be forwarded to the examiner for review.  A complete history should be elicited from the Veteran. All necessary tests should be completed, and their results reported in detail.  If it is determined that a field examination is necessary at the Veteran's place of residence in order to fully address this matter, one should be scheduled.  The examiner(s) should determine the nature, extent, and severity of his service connected psychiatric disorders of schizophrenia and PTSD.  The examiner should then render an opinion as to whether such disorders result in mental impairment that render the Veteran so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing psychiatric disorder and its impact on the Veteran's ability to perform acts of daily living, such as keeping himself clean and presentable; feeding, dressing, and undressing himself; attending to his needs of nature; and mental incapacity which requires care of assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  In making these determinations the examiner should consider not only the evidence obtained from the examination itself, but also the evidence of record to include both medical evidence and pertinent lay evidence from the Veteran and his wife and any other lay witnesses.  However the examiner is instructed to provide his or her own opinion as to whether the Veteran's service-connected psychiatric disorders render him in need of aid and attendance, as merely citing to other evidence without providing such opinion will render the examination report inadequate.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.  The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he or she is unable to provide the requested opinion(s) without resort to speculation, he or she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.   

2.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




